Citation Nr: 1032985	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967 and June 1974 to June 1978.  He served in Vietnam 
from April 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied service connection for posttraumatic stress disorder 
(PTSD) and granted entitlement to nonservice-connected pension.  
In April 2005, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in December 2005.

In May 2006, the Veteran presented sworn testimony during a 
Travel Board hearing in Denver, Colorado, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In July 2007, the Board remanded the Veteran's claim of 
entitlement to service connection for PTSD to the Appeals 
Management Center (AMC).  Again in April 2009, the Board remanded 
the Veteran's PTSD claim to the AMC for further evidentiary 
development, including further attempts at stressor verification 
and a VA examination, if the Veteran's alleged stressor was 
verified.  The Board is obligated by law to ensure that the AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record indicates that the AMC contacted the Joint 
Services Records Research Center (JSRRC) to attempt to verify the 
Veteran's alleged stressor.  A September 2009 Formal Finding 
reflects that the JSRRC was unable to verify the reported 
stressor.  As the Veteran's alleged stressor was not verified, 
the AMC was not obligated to provide the Veteran with a VA 
examination.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for PTSD.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2005, and that it has been 
remanded in the past. Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of his claim.

The Veteran alleges that he experiences PTSD as a result of his 
active duty service in Vietnam.  He specifically alleged an in-
service stressor regarding the accidental shooting of a fellow 
service member.  As noted above, this stressor has not been 
verified.  Additionally, the Veteran has reported that he 
witnessed body bags when he first arrived in Vietnam.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear 
of hostile military activity.  Additionally, the Veteran's VA 
treatment records show he has been diagnosed with and treated for 
PTSD at the VA Medical Center in Denver.  Several of the VA and 
private treatment records discuss the relationship between the 
Veteran's service in Vietnam and his current PTSD.  However, 
there is no evidence to clearly link PTSD to the claimed 
stressors and no VA psychiatrist, psychologist, or contract 
equivalent has confirmed that the claimed stressors are adequate 
to support the PTSD diagnosis.  Accordingly, under the new 
regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA 
examination is necessary to decide the claim.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for PTSD must be 
remanded for a VA psychiatric examination.

The Board also notes that the Veteran and others have referenced 
the Veteran's application for disability benefits from the Social 
Security Administration (SSA).  However, the claims file is 
negative for any records from SSA.  Under the duty to assist, VA 
will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, to include SSA.  See 
38 C.F.R. § 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  Thus, the AMC should attempt to obtain all 
relevant SSA records.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Denver VA Medical Center, covering the period 
from September 29, 2009, to the present, 
should be obtained and added to the claims 
folder.

2.  Obtain and associate with the claims file 
all SSA records regarding the Veteran's 
disability claim and any medical records 
relied upon to make its decision.  If, after 
making reasonable efforts, the AMC cannot 
obtain these records, it must specifically 
document what attempts were made to obtain 
the records, and indicate in writing that 
further attempts to locate or obtain any such 
government records would be futile.  The AMC 
must then: (a) notify the Veteran of the 
records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The Veteran must then be given an 
opportunity to respond.

3.  Following completion of the above, 
schedule the Veteran for a VA examination 
with an appropriate examiner (VA psychiatrist 
or psychologist or contract equivalent) to 
determine the nature and etiology of his 
PTSD.  The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This must 
be noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current PTSD was caused or aggravated 
(permanently increased in severity beyond the 
natural progress of the disorder) by his 
active duty service.  Specifically, the 
examiner should state whether or not the 
Veteran's claimed stressors, to include 
seeing body bags, are related to his fear of 
hostile military or terrorist activity.  The 
examiner should then determine whether this 
is adequate to support a diagnosis of PTSD.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for PTSD should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

